Citation Nr: 0632828	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wound, left neck, with 
retained foreign body C6. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied an increased disability rating for 
residuals of shell fragment wound, left neck, with retained 
foreign body C6, then rated 10 percent disabling.  In May 
2006, the RO increased the veteran's disability rating to 20 
percent, effective January 21, 2004.  

The issue of an increased rating before January 24, 2004 for 
residuals of shell fragment wound, left neck, with retained 
foreign body C6, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran's residuals of shell fragment wound, left 
neck, with retained foreign body C6 has not manifested in 
degenerative disk disease with limitation of cervical spine 
motion to 15 degrees or less, or either favorable or 
unfavorable ankylosis of the cervical spine from January 21, 
2004.  

2.  The veteran's residuals of shell fragment wound, left 
neck, with retained foreign body C6 has not manifested in a 
superficial scar that is either painful on examination or 
which results in limitation of motion of the affected part 
from January 21, 2004. 


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of shell fragment wound with retained 
foreign bodies are not met from January 21, 2004.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71A, Diagnostic Code 5237; 38 C.F.R. §§ 4.1, 
4.3, 4.118, Diagnostic Codes 7804, 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulation

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
RO previously evaluated the veteran's residuals of shell 
fragment wound, left neck, with retained foreign bodies at C6 
under the rating criteria for painful scars.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804.  However, medical evidence 
revealed that the residuals of the veteran's shell fragment 
wound include degenerative disk disease of the cervical 
spine, limitation of motion in the cervical spine, and a 
painful scar.  In May 2006, the RO evaluated the veteran's 
condition pursuant to the rating criteria for cervical strain 
and assigned a 20 percent disability rating from January 21, 
2004.  38 C.F.R. § 4.71A, Diagnostic Code 5237 

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Cervical strain is evaluated under Diagnostic Code 5237.  The 
General Rating Formula for Diseases and Injuries of the Spine 
is used to evaluate Diagnostic Code 5237. With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 30 percent disability 
rating is warranted for forward flexion of the cervical spine 
to 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 20 percent rating is assigned pursuant to 
Diagnostic Code 5237 where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or, where muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

Factual Background

The veteran underwent a VA medical examination in April 2001.  
The examiner noted that the veteran's scar was approximately 
two inches behind the left ear.  On examination, the scar was 
not tender, there was no keloid formation, and the scar 
blended with the surrounding tissue.  The examiner determined 
the scar was not disfiguring.  CT scans revealed multilevel 
degenerative joint disease with discogenic disease at C6 and 
C7.  The examiner concluded it was unlikely that the 
veteran's scar was the cause of the veteran's cervical spine 
condition.  

In May 2003, the Board remanded this claim for another VA 
examination.  In January 2004 the veteran underwent a VA 
muscle examination.  After reviewing the veteran's x-rays, 
the examiner noted the presence of foreign bodies adjacent to 
the C6 spiny process of the vertebra.  The examiner observed 
tenderness and spasms of moderate severity in the paraspinal 
muscles on the left side.  Cervical spine range of motion 
revealed extension from 0 to 20 degrees, flexion from 0 to 20 
degrees, right lateral rotation from 0 to 15 degrees, left 
lateral rotation from 0 to 25 degrees, left lateral flexion 
from 0 to 25 degrees, and right lateral flexion from 0 to 20 
degrees.  Neurologically, no abnormalities were noted.  

In April 2005, the veteran underwent a VA muscle examination.  
There was no evidence of muscle spasms, however, the examiner 
noted tenderness on the left side of the cervical spine.  
Cervical spine range of motion revealed flexion from 0 to 30 
degrees, extension from 0 to 20 degrees, lateral rotation 
from 0 to 25 degrees, and lateral flexion from 0 to 25 
degrees.  There was no additional loss of range of motion due 
to pain, fatigue, weakness, or incoordination with repetitive 
use.  Neurologically, no abnormalities were noted.  X-rays 
revealed retained shrapnel in the cervical spine region with 
evidence of degenerative joint disease.  The examiner 
concluded that it was at least as likely as not that the 
degenerative disk disease at C6 and C7 occurred as a result 
of his shrapnel injury.  

The veteran underwent a VA scar examination in July 2005. The 
examiner observed a 2 centimeter by 2 centimeter scar.  The 
veteran's scar was adherent to deeper tissue without evidence 
of keloid formation.  The scar was not tender.  There was no 
evidence of ulceration, hyperpigmentation, or 
hypopigmentation.  The scar was not scaly or irregular in 
configuration.  There was no significant tissue loss.  

A cervical spine examination revealed no tenderness or 
spasms.  Range of motion of the cervical spine revealed 
flexion from 0 to 20 degrees, extension from 0 to 20 degrees, 
and lateral rotation from 0 to 35 degrees bilaterally.  There 
was no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination.  Neurologically, no 
abnormalities were noted.  

Analysis

Limitation of motion
From January 21, 2004, the veteran has demonstrated neither 
favorable nor unfavorable ankylosis of the cervical spine.  
Further, forward flexion was measured to 20 degrees in 
January 2004 and July 2005 and to 30 degrees in April 2005.  
Therefore, forward flexion of the cervical spine is not 
limited to 15 degrees or less.  The residuals of shell 
fragment wound, left neck, with retained foreign body C6 do 
not meet any applicable criteria for a higher disability 
rating.  The Board finds, therefore, that the criteria for an 
increased disability rating are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

Separate rating for painful scar
With regard to the scar on the left neck, the Board notes 
that a separate rating can be assigned for such scars.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).  Although the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided; a veteran may be 
entitled to separate ratings for different symptoms or 
residuals of an injury. The critical element is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions. See 38 C.F.R. § 4.14 (2005); See Esteban v. 
Brown.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. § 4.118 
were amended. See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran. If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002). Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-00.

In denying an increased rating in June 2001, the RO applied 
the version of the rating criteria previously in effect. In 
the March 2002 statement of the case, the RO considered and 
applied the former rating criteria in continuing the 10 
percent rating.  In January 2003, the veteran was notified of 
the revisions to 38 C.F.R. § 4.118.  In May 2005, when the RO 
granted an increased disability rating his claims were 
evaluated under 38 C.F.R. § 4.71A, Diagnostic Code 5237.  The 
RO has not examined the veteran's claims pursuant to revised 
rating criteria.  

However, the rating criteria applicable to the present claim 
were essentially unchanged by the revision. Pursuant to 
Diagnostic Code 7804, a 10 percent disability rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective before and after August 30, 2002).  
Diagnostic Code 7805 mandates that for other scars, 
limitation of function of the part affected is to be rated.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective before and 
after August 30, 2002).  In light of the lack of substantive 
change to the applicable rating criteria and the January 2003 
notice of the change in the rating criteria, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).   

Evaluating the veteran's symptomatology with the 
aforementioned criteria, the Board finds that a compensable 
rating is not warranted under the revised regulations. During 
his July 2005 VA examination, the veteran's scar was not 
tender. Although he has demonstrated limitation of motion in 
the cervical spine, in April 2005 a VA examiner determined 
that the veteran's limited motion was the result of 
degenerative disk disease caused by retained foreign bodies 
near the cervical spine. There is no evidence of limitation 
of motion of the affected part due to the veteran's scar.  
Therefore, the Board finds that a separate 10 percent 
disability rating is not warranted under either the former or 
revised criteria governing skin disabilities.

Extraschedular Rating
The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's residuals of shell 
fragment wound, left neck, with retained foreign body at C6 
has resulted in frequent hospitalizations during the time 
period relevant to his November 2000 claim for an increased 
rating.  In April 2005, he reported that he had not received 
active treatment for his condition in the past year.  The 
evidence indicates that the veteran is currently employed as 
a truck driver.  In the absence of evidence documenting 
interruptions in employment or other exceptional or unusual 
circumstances, the veteran's service-connected disability 
alone does not place him in a position different from other 
veterans with a 20 percent rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated June 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Although notice was sent 
subsequent to the June 2001 decision, the veteran has had 
more than three years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Furthermore, the June 2003 notice was sent before 
the May 2006 RO rating decision to increase the veteran's 
disability rating.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim, and further, because the RO subsequently re-
adjudicated his claim.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a May 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates, contemporaneous to its May 2006 decision increasing 
the rating to 20 percent and assigning an effective date of 
January 21, 2004.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and furnished him with VA medical 
examinations in April 2001, January 2004, April 2005, and 
July 2005.  The veteran also testified regarding his claim in 
a September 2002 Board hearing.  During his hearing, the 
veteran identified two private physicians who possess medical 
records relevant to his claim.  The record in this matter was 
held open for forty-five days to allow the veteran additional 
time to submit these records.  However, additional evidence 
in support of his claim was not received. He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wound, left neck, with 
retained foreign body C6 from January 21, 2004 is denied. 


REMAND

The United States Court of Appeals for Veterans Claims has 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). For the 
reasons set forth below, it is found that the instructions of 
the May 2003 Board remand were not fully complied with, 
necessitating another remand.

In November 27, 2000 the RO received the veteran's claim for 
an increased disability rating for residuals of shrapnel 
wound.  In June 2001, the RO denied the veteran's claim for 
an increased disability rating.  In May 2003, the Board 
remanded the veteran's claim to the RO for another VA 
examination.  The remand instructions specified that the RO 
"review all of the evidence of record, including all new 
evidence, and readjudicate the issue of entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of a shell fragment wound with retained foreign body a t 
C6."  In May 2006, the RO granted an increased disability 
rating for residuals of shell fragment wound.  The veteran's 
20 percent disability rating was assigned a January 21, 2004 
effective date, contemporaneous to the date the VA medical 
examiner concluded that the veteran's degenerative disk 
disease of the cervical spine was a residual of his service-
connected shell fragment wound. 

The May 2004 Supplemental Statement of the Case does not 
examine evidence of record prior to the veteran's January 21, 
2004 VA medical examination.  Medical evidence contained in 
the record indicates that the veteran demonstrated limitation 
of motion in the cervical spine before January 21, 2004.  
Since "the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred, if the 
application is received within one year of such date," the 
veteran's claim must be remanded.  See 38 C.F.R. § 3.400(o) 
(2006).  On remand, the RO must review all of the evidence of 
record from the date of the veteran's claim for an increased 
disability rating.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the rating schedule at 38 C.F.R. § 4.118 
were amended. See 67 Fed. Reg. 49,590-99 (July 31, 2002).  In 
addition, the rating criteria for evaluating disabilities of 
the spine found in 38 C.F.R. § 4.71A, were revised effective 
September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003). 
Thus, the RO must also consider the veteran's claim for an 
increased rating in light of both the old and new regulatory 
criteria governing the evaluation of skin and spine 
disabilities.  

Therefore, the issue of entitlement to an increased rating 
prior to January 21, 2004 for residuals of shell fragment 
wound, left neck, with retained foreign body C6 is REMANDED 
for the following development:

1.  The RO should readjudicate the 
increased rating claim under both the old 
and the new regulatory criteria governing 
the evaluation of skin and spine 
disabilities.  See 38 C.F.R. § 4.71A, 
Diagnostic Code 5237 (2001 and 2006); see 
also 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2001 and 2006).  The RO must 
consider and discuss the evidence of 
record from the date of the veteran's 
claim for an increased rating in 
evaluating the claim. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue on appeal.  If any 
benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


